Citation Nr: 1104121	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  08-12 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to service connection for a lung disability, to 
include as due to asbestos exposure.

2. Entitlement to service connection for an eye disability, to 
include as due to asbestos exposure and/or diabetes mellitus, 
Type II.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 
1960 to August 1964.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a June 2007 rating 
decision of the Seattle, Washington Department of Veterans 
Affairs (VA) Regional Office (RO) that, in pertinent part, denied 
service connection for a lung disability and for an eye 
disability.  The Veteran's claims file is now in the jurisdiction 
of the Oakland, California RO.  In the Veteran's April 2008 VA 
Form 9 (substantive appeal), he requested a hearing before the 
Board.  In a statement received in May 2009, he withdrew such 
request.  In November 2009, the case was remanded for additional 
development.

The appeals are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if any action on his part is 
required.


REMAND

In the November 2009 remand, it was noted that during the 
Veteran's December 2006 VA respiratory examination, the examiner 
identified several VA treatment records in his report that were 
not part of the Veteran's claims file, namely: records associated 
with a July 2003 treatment/hospitalization for an X-ray 
abnormality found in the chest, October 2000 and August 2003 
pulmonary function test reports, and a July 1999 exercise 
treadmill test report.  As these records formed the basis of the 
examiner's opinion, such records are deemed pertinent to the 
Veteran's claim of service connection for a lung disability, and 
the Board instructed the RO to secure for the record the 
"outstanding VA outpatient treatment records identified in the 
December 2006 VA examination report."  

A review of the record shows that the only VA treatment records 
associated with the claims file after the November 2009 Board 
remand are November 2007 and September 2009 treatment records 
from the Palo Alto VA Medical Center (VAMC), and November 2009 to 
February 2010 treatment records from the Fresno VAMC.  As there 
is no indication in the record that any attempts were made to 
secure the outstanding VA treatment records identified in the 
Board's November 2009 remand, this matter must be remanded for 
such development.  Significantly, a remand by the Board confers 
on the appellant, as a matter of law, the right to compliance 
with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).

In April 2010, the Veteran also identified Dr. G.S., as a private 
pulmonologist who treated him in the early 1980s and late 1990s 
for a lung condition.  After he provided two properly executed 
copies of VA Form 21-4142 (Authorization and Consent to Release 
Information to the VA) for the release of his treatment records, 
the RO promptly mailed a request to Dr. G.S. for a copy of such 
records.  The Veteran was simultaneously advised that although VA 
had requested a copy of his treatment records from Dr. G.S., it 
remained his responsibility to see that VA received them as such 
records were not evidence kept by the VA, military or any other 
federal government agency.

Upon review of the record, it appears that Dr. G.S. did not 
respond to the VA's April 2010 request.  Although such records 
are private treatment records and it is ultimately the Veteran's 
responsibility to see that they are received by VA, under 
38 C.F.R. § 3.159(c)(1), VA "will make reasonable efforts to 
obtain relevant records not in the custody of a Federal 
department or agency . . . Such reasonable efforts will generally 
consist of an initial request for the records and, if the records 
are not received, at least one follow-up request" (emphases 
added).  As there is no indication that the RO sent more than one 
request to Dr. G.S. (or was advised that any further requests 
would be futile), on remand, another attempt should be made to 
secure a copy of the Veteran's treatment records from Dr. G.S.  
If it is subsequently determined that treatment records from Dr. 
G.S. do not exist or that further efforts to obtain them would be 
futile, the Veteran (in accordance with 38 C.F.R. § 3.159(e)) 
must be so advised.

Finally, the Board notes that in December 2009, the RO sent a 
letter to the Veteran stating, "On your application, you 
indicated that you received treatment from VA outpatient 
treatment center in the December 2006 please provide us the name 
and address of this VA outpatient clinic."  [Notably, such 
instructions do not comport with the Board's November 2009 remand 
instructions.]  In a response received in December 2009, the 
Veteran stated:

I received treatment for both my pending conditions, 
lung and eye conditions, at the Fresno VA Medical 
Center . . . I received treatment from the late 
1990's, period beginning 1996 to present.  Please 
obtain any & all of these records in support of my 
appeal.  Note: In your letter VA states I received 
treatment in Dec. 2006, this is wrong as I've received 
medical care through Fresno VAMC since 1996.

As was noted above, the only VA treatment records that have been 
associated with the claims file since the Board's November 2009 
remand are treatment records dated in 2007 and 2009.  There is no 
indication that efforts were made to obtain VA treatment records 
from 1996 to November 2006.  [Notably, December 2006 to April 
2009 VA outpatient treatment records were previously associated 
the Veteran's claims file.]  As the Veteran has alleged that such 
records would contain information pertinent to both his claims of 
service connection for a lung disability and an eye disability, 
and because VA treatment records are constructively of record, 
they must be secured.  See Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

Accordingly, the case is REMANDED for the following:

1. 	The RO must (as the Board's previous 
remand instructed) secure for the record the 
outstanding VA treatment records identified 
in the December 2006 VA respiratory 
examination report.  In conjunction with this 
request, the RO should secure for the record 
a copy of the Veteran's 1996 to November 2006 
treatment records from the Fresno VAMC.

In accordance with 38 C.F.R. § 3.159(c)(1), 
the RO must also submit another request for a 
copy of the Veteran's private treatment 
records from Dr. G.S.  

If the RO is unable to obtain any pertinent 
evidence identified by the Veteran, he and 
his representative should be so advised, and 
asked to submit any such outstanding evidence 
they are able to secure.

3. 	The RO should ensure that the 
development sought above is completed, review 
the entire record (and arrange for any 
further development suggested), and then re-
adjudicate the claims.  If either remains 
denied, the RO should issue an appropriate 
supplemental statement of the case and afford 
the Veteran and his representative the 
opportunity to respond.  The case should then 
be returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

